DETAILED ACTION
This Office action is in reply to correspondence filed 7 July 2021 in regard to application no. 16/295,036.  Claims 1-90, 93, 100 and 107 have been cancelled.  Claims 91, 92, 94-99, 101-106 and 108-111 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 91, 92, 94-99, 101-106 and 108-111 are allowed.
The following is an examiner’s statement of reasons for allowance: in the previous Office action a rejection was made only under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more; the lack of prior art was explained in detail in an earlier Office action.  As the claims have been further amended, further consideration was given.
Though the claims continue to “recite” abstraction as set forth previously, the amended claims all now require a data conversion step and the use of a predicted relevance score in the selection of an image; the selection process in particular has become sufficiently detailed that it is difficult to imagine a human making a selection in that way, and therefore goes beyond “generally linking” the abstract idea to a particular technological environment, referring to MPEP § 2106.05(e).  As such the claims are no longer directed to an abstract idea, and are thus patent eligible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694